m<w5                   FILE COPY




COA#      08-13-00025-CR                     OFFENSE:        OTHER CRIMINAL


STYLE: Ex Parte: Daniel Alvarez v.           COUNTY:         El Paso

COA DISPOSITION:     GRANTED                 TRIAL COURT: 384th District Court

DATE: 01/04/13              Publish: YES     TC CASE #:      960D10169-384-1




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   Ex Parte: Daniel Alvarez v.              CCA #:


     APpE.LL.EE A                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:
                                                                       •OT-4T
    fie/hfet/                                     JUDGE:
DATE: .5W. JC. 2&/S'                              SIGNED:                   PC:

JUDGE:   /^                                       PUBLISH:                 DNP:




                                                                               MOTION FOR

                                           REHEARING IN CCA IS:

                                         JUDGE: